Citation Nr: 0618849	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  01-08 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to restoration of a 100 percent schedular 
rating for Hodgkin's disease.

2.  Entitlement to an increased rating for peripheral 
neuropathy of the right upper extremity, currently evaluated 
as 30 percent disabling.

3.  Entitlement to an increased rating for peripheral 
neuropathy of the left upper extremity, currently evaluated 
as 20 percent disabling. 

4.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 10 percent disabling.

5.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 10 percent disabling.




REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which reduced the evaluation for 
Hodgkin's Disease from 100 percent to 10 percent (recognizing 
mild neuropathy of the right foot as a residual of 
treatment), effective from July 1, 2000.  A Notice of 
Disagreement was received in May 2000 and a Statement of the 
Case was issued on June 12, 2000.  Although the veteran did 
not formally file a substantive appeal until September 2001, 
he had indicated his continued disagreement with the assigned 
rating in a written statement received on June 16, 2000, 
which the Board regards as adequate to perfect his appeal as 
to the claims listed on the first page of this decision.  In 
August 2001, the RO adjusted the assigned evaluations for 
peripheral neuropathy. as reflected on the first page of this 
decision.  

The veteran testified at a hearing at the RO in August 2000, 
and both the veteran and his spouse testified before the 
undersigned in September 2002.  Transcripts of those hearings 
are of record.  

The Board conducted additional development of the appeal, 
pursuant to 38 C.F.R. § 19.9(a)(2), in March 2003.  Pursuant 
to a decision by the Federal Circuit Court of Appeals, the 
case had to be remanded to the RO for review of the evidence 
in the first instance.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Accordingly, the case was remanded 
by the Board in December 2003 to afford due process.  The RO 
continued the denial of the appeal (as reflected in an April 
2005 supplemental SOC (SSOC)), and returned the matter to the 
Board for further appellate consideration.

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  
After careful consideration of the record, e.g. substantive 
appeal received in September 19, 2001, the Board regards that 
the veteran has raised a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.  The Board also notes 
that the representative's submission in June 2005, referenced 
additional claims for depression, loss of use of creative 
organ, throat condition, respiratory condition and chronic 
fatigue.  Because those issues are not before the Board on 
this appeal, they are hereby referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement dated in July 2005, the veteran requested that 
additional medical records from Dr. M.J.S. be obtained and 
considered in the context of his claims.  The VA's statutory 
duty to assist the veteran includes the obligation to obtain 
pertinent treatment records, the existence of which has been 
called to its attention.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

The Board also observes that in a statement received in June 
2005, the veteran indicated his service connected 
disabilities have worsened, including that there has been a 
local recurrence of his Hodgkin's Disease.  Under the 
circumstances, the veteran should also be scheduled to 
undergo a thorough and contemporaneous medical examination in 
light of his contention that his disability has worsened 
since his last VA examination in March 2004.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

Moreover, the record has been supplemented by multiple 
evidentiary submissions from the veteran and his 
representative since issuance of the last SSOC in April 2005.  
The Board notes that a waiver of initial RO review with this 
evidence was not submitted with those submissions.  While 
some of this evidence is duplicative of evidence already of 
record, applicable VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2005). Thus, while on remand, the 
RO must review this evidence and, if the claim remains 
denied, include such evidence in a SSOC.  Id.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005). 

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claims remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01- 1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  The 
corrective notice should, among other 
things, invite the veteran to submit 
any additional evidence or argument he 
has in his possession that may further 
his claim.

2.  The RO should assist the veteran in 
obtaining any additional evidence 
identified, including, but not limited 
to treatment records from Dr. M.J.S. 
from February 2001 to the present, by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

3.  Thereafter, the RO should arrange 
with the appropriate VA medical 
facility for the veteran to be afforded 
a VA neurological examination to 
determine the severity of the residuals 
of Hodgkin's disease.  The claims 
folder should be made available to the 
examiner for review.  

The examiner is to describe the current 
residuals of Hodgkin's Disease, to 
include whether there has been any 
local recurrence of the disease and 
also to address any residual 
neurological deficits.  The examiner is 
specifically asked to identify each 
nerve involved, and indicate the 
severity of the nerve injury (e.g., 
complete paralysis; or, incomplete 
paralysis which is mild, moderate, 
moderately severe, or severe).  With 
regard to each nerve involved, the 
examiner should ensure that he/she 
reports whether there is loss of 
reflexes, muscle atrophy, or sensory 
disturbances.  The examiner should also 
state the severity and frequency of 
pain the veteran experiences with 
regard to each nerve involved.

4.  Thereafter, the claims folder should 
be reviewed to ensure that all of the 
foregoing development has been completed.  
In particular, the requested examination 
reports and required opinions should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

When the development requested has been 
completed and after undertaking any other 
development deemed necessary, the case 
should again be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
SSOC that addresses all evidence 
associated with the claims file since 
issuance of the last SSOC in April 2005, 
and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



